Case 2:19-cv-18137-MCA-LDW Document 99 Filed 05/29/20 Page 1 of 9 PageID: 3078



 SILLS CUMMIS & GROSS P.C.
 Jaimee Katz Sussner, Esq.
 Joshua N. Howley, Esq.
 One Riverfront Plaza
 Newark, New Jersey 07102
 (973) 643-7000

 Attorneys for Court-Appointed Receiver
 Colliers International NJ, LLC

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 -------------------------------------------------------- x
                                                           : Civil Action No. 19-cv-18137 (MCA)(LDW)
 CONVENTUS, LLC,
                                                           :
                                                           :
                                     Plaintiff,
                                                           :
                                                           :
                   vs.
                                                           :
                                                           :
 SETH LEVINE, et al.,                                                ORDER SETTING FORTH
                                                           :
                                                                        SALE PROCEDURES
                                                           :
                                     Defendants.
                                                           :
 -------------------------------------------------------- -x

        THIS MATTER having been opened to the Court by counsel for the plaintiffs in the

 following actions: (i) OREC NJ, LLC v. Levine, et al., Civil Action No. 19-cv-17421-MCA-LDW,

 (ii) Wells Fargo Bank, National Association v. Levine, et al., 19-cv-17866-MCA-LDW, (iii) U.S.

 Bank National Association v. Englewood Funding, LLC, et al., 19-cv-17865-MCA-LDW, (iv) JLS

 Equities LLC v. River Funding, LLC, et al., 19-cv-17615-MCA-LDW, (v) Privcap Funding, LLC

 v. Levine, et al., 19-cv-18122-MCA-LDW, and (vi) Conventus, LLC v. Levine, et al., 19-cv-18137-

 MCA-LDW (the “Actions”), and Sills Cummis & Gross P.C., in its capacity as counsel for the

 court-appointed receiver in the Actions (the “Receiver”), for an Order setting forth the procedures

 for the property owners (collectively, the “Property Owners” and individually, the “Property

 Owner”) identified as defendants in the Actions and/or the Receiver (collectively, the “Seller”) to
Case 2:19-cv-18137-MCA-LDW Document 99 Filed 05/29/20 Page 2 of 9 PageID: 3079



 sell the subject properties that are identified in Exhibit A attached hereof (collectively, the

 “Properties” and individually, the “Property”); and any objections to entry of this Order that

 were filed having been addressed by the Court; and the Court having considered the papers

 submitted in connection with this application, and having heard the arguments of counsel, if any;

 and for good cause shown;

                       29th day of__________,
        IT IS on this _____          May      2020,

        ORDERED as follows:

        1.      The Seller is hereby authorized to execute non-binding contracts (each a “Non-

 Binding Contract”) for the sale of one or more of the Properties. Each Non-Binding Contract

 executed by the Seller shall contain a provision (the “Disclaimer”) that the purchaser or other

 counter-party thereto shall not have any legally enforceable rights, claims or causes of action

 against the seller counter-party thereunder unless and until such Non-Binding Contract has been

 the subject of an final, non-appealable Approval Order (as herein defined) entered by this Court in

 accordance with the procedures set forth herein.

        2.      Within three (3) business days of execution of a Non-Binding Contract, the

 proponent of the sale shall serve a copy of the Non-Binding Contract upon (i) the Property

 Owner(s), c/o Seth Levine, 636 South Forest Drive, Teaneck, New Jersey, with a copy to Jacob

 Kaplan, Esq., Brafman & Associates, P.C., 767 Third Avenue, 26th Floor, New York, New York

 10017, Email: jkaplan@braflaw.com, (ii) Sills Cummis & Gross P.C. on behalf of the Receiver,

 (iii) the attorneys for the affected first mortgagee(s), (iv) those persons who have appeared in the

 Action(s) relating to the subject Property(s), and (v) those persons purporting to hold secured debt

 or otherwise to have an interest in the subject Property(s), including any mezzanine lenders




                                                    2
Case 2:19-cv-18137-MCA-LDW Document 99 Filed 05/29/20 Page 3 of 9 PageID: 3080



 (collectively, the “Parties” and individually, a “Party”), via e-mail (or first class mail, if e-mail is

 not possible).

            3.    Within three (3) business days thereafter, the proponent of the sale shall file proof

 of service of the Non-Binding Contract on the Parties. The proponent of the sale shall serve the

 Parties with any and all proposed amendments, modifications and addenda to the Non-Binding

 Contract (which shall contain the Disclaimer provided for in paragraph 1 above) within three (3)

 business days after execution thereof, and shall file proof of service of any and all proposed

 amendments, modifications and addenda to the Non-Binding Contract originally served on the

 Parties.

            4.    Upon the request of a Party, the proponent of a sale shall furnish, within seven (7)

 calendar days of the receipt of such request, information concerning the proposed purchaser and

 the transaction as the Party requests, including but not limited to information that would reasonably

 allow a Party to make a determination as to the proposed purchaser’s financial wherewithal and

 other capabilities to close the transaction and the likelihood that any contingencies contained in

 the Non-Binding Contract can reasonably be satisfied. Such information shall include the

 following information to the extent it can be obtained from the proposed purchaser: (i)

 confirmation whether the proposed purchase is all cash or is contingent upon financing; (ii) if

 financing is required, the name of the anticipated bank/lender; (iii) proof of funds sufficient to

 close; and (iv) information concerning the party(s) tendering the purchase offer, including a list of

 principals.

            5.    Within thirty (30) calendar days of service of the Non-Binding Contract, the first

 mortgagee(s) and any other secured creditors with respect to the Property(s) that is/are the subject

 matter of such Non-Binding Contract (including any mezzanine lenders) shall provide payoff



                                                    3
Case 2:19-cv-18137-MCA-LDW Document 99 Filed 05/29/20 Page 4 of 9 PageID: 3081



 statements to the Property Owner(s) c/o Seth Levine, 636 South Forest Drive, Teaneck, New

 Jersey, with a copy to Jacob Kaplan, Esq., Brafman & Associates, P.C., 767 Third Avenue, 26th

 Floor, New York, New York 10017, Email: jkaplan@braflaw.com, and Sills Cummis & Gross

 P.C. on behalf of the Receiver, via e-mail (or first class mail, if e-mail is not possible). The payoff

 statements shall include per diem interest and a detailed breakdown of the amounts claimed to be

 due. Additionally, the Receiver shall within such period provide a payoff statement setting forth

 all sums due to the Receiver in connection with the Property(s). The Property Owners and any

 Party holding secured debt or otherwise having an interest in the subject Property(s) shall be

 entitled to request and receive copies of such payoff statements.

        6.      Within five (5) calendar days following receipt of all payoff statements, the Seller

 shall confirm in writing to the Property Owner(s) and any Party holding secured debt or otherwise

 having an interest in the subject Property(s) whether it agrees to pay the full sum demanded in the

 first mortgagee’s payoff statement and all sums due to the Receiver in good funds at closing,

 without deduction or offsets of any kind. In addition, the Seller shall within such five-day period

 advise such parties whether it agrees to pay any other secured creditors the full sum demanded in

 their payoff statements in good funds at closing, without deduction or offsets of any kind.

        7.      In the event the Seller agrees to pay in full all sums demanded by the first

 mortgagee, any other secured creditors and the Receiver, the Seller may make a motion on no less

 than twenty-four (24) days’ notice to the Parties for approval of the sale (a “Sale Approval

 Motion”). Each Sale Approval Motion shall include a proposed distribution schedule for all sale

 proceeds, reflecting that the Seller shall pay the full sum demanded in the payoff statements

 provided by the first mortgagee(s) and any other secured creditors, together with all sums due to

 the Receiver, in good funds at closing, without deduction or offsets of any kind.



                                                   4
Case 2:19-cv-18137-MCA-LDW Document 99 Filed 05/29/20 Page 5 of 9 PageID: 3082



         8.      Any objections to a Sale Approval Motion shall be made in accordance with the

 applicable rules of the Court. Any disputes regarding the proposed distribution schedule shall be

 resolved insofar as possible in connection with the Court’s consideration of a Sale Approval

 Motion. To the extent any bona fide disputes with respect to the validity, extent or priority of a

 secured claim cannot be so resolved, the Court may require the escrow of any disputed secured

 claim amounts; provided, however, that the Court shall not approve the proposed sale or require

 the escrow of any disputed secured claim amounts without the consent of any secured creditor that

 is not being paid in full.

         9.      If the Court approves the sale, the approval order (an “Approval Order”) shall

 state the manner in which the sale proceeds are to be distributed or, as applicable, escrowed. In

 addition, any Approval Order shall set forth the terms, conditions and limitations under which the

 Seller shall be authorized to sign any and all closing documents necessary to convey title to the

 subject Property(s). The Approval Order shall further require that the Receiver be contacted forty-

 eight (48) hours prior to closing to ensure that any supplemental expenditures made by the

 Receiver and any other sums due to the Receiver with respect to the subject Property(s), as well

 as any protective advances made by any Party, are satisfied at closing, without deduction or offsets

 of any kind.

         10.     At closing, to the extent existing and in its possession or reasonable control, the

 Receiver shall turn over to the purchaser copies of the following for each Property, without

 representation or warranty of any kind: (i) existing surveys and maps, (ii) leases, amendments, and

 subleases, (iii) a certified rent roll, (iv) all approvals, applications, and communications to and

 from government agencies, boards, or bodies with respect to the Property, (v) a Schedule of

 Operating Expenses, (vi) copies of active vendor contracts, and (vii) a current tax bill.



                                                  5
Case 2:19-cv-18137-MCA-LDW Document 99 Filed 05/29/20 Page 6 of 9 PageID: 3083



          11.   If, pursuant to an Approval Order, sale proceeds are escrowed by reason of any

 unresolved disputes, any party claiming an interest in such escrowed proceeds shall make a motion

 on notice to the Parties within thirty (30) calendar days following the closing of title seeking

 direction from the Court regarding the distribution of escrowed funds. Any Party claiming an

 interest in the escrowed funds may respond to the motion in accordance with the applicable Court

 rules.

          12.   Any surplus funds in excess of amounts needed to pay (i) all secured claims relating

 to such Property(s), (ii) any sums due to the Receiver, and (iii) normal closing costs (including

 reasonable attorneys’ fees), shall be escrowed pending further order of the Court. In no event shall

 the original Property Owner(s) and/or Seth Levine receive surplus funds absent further order of

 the Court.

          13.   In the event that any person or entity, including but not limited to a Party, the

 respective Property Owner(s) and/or the Receiver, attempts to obtain Court approval of a sale with

 respect to any Property(s) without abiding by the terms and conditions of this Order, any Party or

 interest holder shall be deemed to have reserved, and not released, waived or impaired, any and all

 of its rights to object to such sale, and the entry of this Order and the terms thereof shall not be

 cited, referred to or relied upon as the basis for a finding that such Party has waived any of its

 rights or claims.

          14.   The terms of this Order are not intended (i) to apply to any foreclosure action

 instituted by a first mortgagee or other secured creditor or (ii) to interfere with, or place limits or

 conditions upon, the foreclosure of any properties by first mortgagees or other secured creditors.

 Additionally, the terms of this Order shall not prevent the Parties from seeking approval of a sale

 pursuant to state law in a pending foreclosure action. State court approval of such a sale shall be



                                                   6
Case 2:19-cv-18137-MCA-LDW Document 99 Filed 05/29/20 Page 7 of 9 PageID: 3084



 deemed to satisfy the requirement set forth in this Court’s Amended Preliminary Injunction and

 Receivership Order dated December 4, 2019 that Court approval be obtained for any sale.



                                                   ___________________________________
                                                   HON. LEDA DUNN WETTRE, U.S.M.J.




                                               7
Case 2:19-cv-18137-MCA-LDW Document 99 Filed 05/29/20 Page 8 of 9 PageID: 3085




                                    Exhibit A —
                           Subject Properties and Owners

 Conventus, LLC v. Levine, et al.
 Civil Action No. 19-cv-18137-MCA-LDW

                   Property Address                     Property Owner

        232 Midland Avenue
                                             Garfield Ventures LLC
        Garfield, New Jersey 07026

        1086A, 1088 & 1090 Avenue C
                                             Englewood Norse LLC
        Bayonne, New Jersey 07002

        337-343 Franklin Avenue
                                             Nutley Norse LLC
        Nutley, New Jersey 07110

        84-86 Chestnut Street
                                             West Orange Ventures LLC
        West Orange, New Jersey 07052

        1055 Avenue C
                                             Sussex Ventures LLC
        Bayonne, New Jersey 07002

        126 Center Street
                                             Clifton 126 Center LLC
        Clifton, New Jersey 07011

        48 West 54th Street
                                             Bayonne REO Ventures LLC
        Bayonne, New Jersey 07002

        90 West 20th Street
                                             Bayonne Ventures LLC
        Bayonne, New Jersey 07002

        418 Avenue C
                                             Passaic REO Ventures LLC
        Bayonne, New Jersey 07002

        476 Bloy Street & Leo Street
                                             Hillside REO Ventures LLC
        Hillside, New Jersey 07205

        61 Midland Avenue
                                             Garfield RE Ventures LLC
        Garfield, New Jersey 07026

        217-219 Hillside Avenue
                                             219 Hillside Ventures LLC
        Hillside, New Jersey 07205

        249 Main Avenue
                                             Passaic Main Norse LLC
        Passaic, New Jersey 07055



                                         8
Case 2:19-cv-18137-MCA-LDW Document 99 Filed 05/29/20 Page 9 of 9 PageID: 3086




                   Property Address                    Property Owner

        143 Catherine Street
                                            Elizabeth Catherine Ventures LLC
        Elizabeth, New Jersey 07201

        1041 Louisa Street
                                            Elizabeth Louisa Ventures LLC
        Elizabeth, New Jersey 07201

        531 Beardsley Avenue
                                            LL REO Ventures LLC
        Bloomfield, New Jersey 07003

        1586-90 Maple Avenue
                                            Hillside Norse LLC
        Hillside, New Jersey 07205

        499 Amboy Avenue
                                            Plainfield PA Ventures LLC
        Perth Amboy, New Jersey 08861




                                        9
